March 30, 1908. The opinion of the Court was delivered by
Alice A. Young brought her action against the defendant for the recovery of three hundred and twenty-five dollars on account of the destruction by fire from the sparks of an engine belonging to the defendant; the defendant, by answer, denied its liability; the action came on for trial in May, 1907, before his Honor, Judge Watts, and a jury; the case was heard upon the testimony taken in the case of Emma G. Stroud, and the rulings and charge of his Honor were the same as in the Stroud case; the verdict of the jury was for one hundred and sixty-two *Page 445 
dollars and fifty cents. After judgment defendant appealed on the same grounds that were presented by it in the case of Miss Stroud.
This Court, relying upon the judgment in the Stroud case, now affirms this judgment in favor of the plaintiff in the amount of one hundred and sixty-two dollars and fifty cents.
The judgment of the Circuit Court is affirmed.